          Case 3:19-cv-00114-BAJ-RLB              Document 50        10/30/20 Page 1 of 15




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



   ESROM DEMEKE CIVIL ACTION

  VERSUS

   BOARD OF SUPERVISORS OF NO. 19-00114-BAJ-RLB
  LOUISIANA STATE UNIVERSITY
  AND A&M COLLEGE, ET AL.

                                     KULING AND ORDER

        Before the Court are the following IVtotions to Dismiss pursuant to Federal

Rule of Civil Procedure 12: (1) Defendants F. King Alexander, Chelsie Bickel,

Stacia Haynie, Kurt Keppler, IVtatt Lee, Jonathan Sanders, Dawn Sousa-Hearn,


Mayank Tyagi, and Judy Wornat's Motion to Dismiss First Amended Complaint

Pursuant to Rule 12(b)(6) (Doc. 30); (2) Defendant Louisiana State University and

A&M College Board of Supervisors' Motion to Dismiss First Amended Complaint

Pursuant to Rule 12(b) (Doc. 31); and (3) Defendant Rachel L. Champagne's

Motion To Dismiss Complaint And First Amended Complaint Pursuant To

Rule 12(b)(6) (Doc. 41).^



1 According to Plaintiffs First Amended Complaint, Defendants hold the following roles at LSU:
(1) F. King Alexander is President and Chief Executive Officer of LSU (Doc. 26 at ^ 11);
(2) Dr. Stacia Haynie is Executive Vice President and Provost (Id. at ^ 12); (3) Dr. Matt Lee is
Vice Provost for Academic Programs and Support Services {Id. at ^ 13); (4) Dr. Kurt Keppler is
Vice President for Student Affairs (Id, at <ff 14); (5) Dr. Judy Wornat is Dean of College of Engineering
(Id. at ^ 15); (6) Dr. Jonathan Sanders is Director of Student Advocacy and Accountability
(Id. at ^ 16); (7) Dr. Rachel L. Champagne is Assistant Director of
Student Advocacy and Accountability {Id. at ^ 17); (8) Chelsie Bickel is Assistant Director of
Student Advocacy and Accountability (Id. at <| 18); (9) Dawn Sousa-Hearn is Associate Director of
Accommodation Advocacy & Guidance, Office of Disability Services (Id. at ^ 19); (10) Dr. Mayank Tyagi
is Associate Professor in the College of Engineering {Id. at ^ 20); and (11) "Does 1 to 10 are individuals

                                                    1
         Case 3:19-cv-00114-BAJ-RLB             Document 50   10/30/20 Page 2 of 15




       The Court has considered Plaintiffs Opposition to Defendants previous

Motions to Dismiss. (Doc. 23). Plaintiff did not oppose the instant Motions to Dismiss.

(Doc. 30, Doc. 31, Doc. 41). For the reasons stated herein, Defendants' Motions are


GRANTED and Plaintiffs claims against Defendants are DISMISSED WITH

PREJUDICE.

  I. RELEVANT BACKGROUND

           A. Alleged Facts

       This action arises from a dispute between a Louisiana State University ("LSU")

student, university officials, and the LSU Board of Supervisors regarding alleged

discrimination based on disability and the University's alleged failure to provide

reasonable accommodations to Plaintiff. (Doc. 26). Plaintiff seeks damages,


injunctive relief, and declaratory relief to remedy alleged violations of his rights

under Title II of the Americans with Disabilities Act of 1990,

42 U.S.C. § 12131, et. seq.\ Section 504 of the Rehabilitation Act of 1973,

28 U.S.C. § 794, et. seq.; and the Fourteenth Amendment, 42 U.S.C. § 1983.


(M at n 1, 94).

       Plaintiff enrolled at LSU in the Summer semester of 2016. (Id. at ^ 22). On

July 25, 2016, Plaintiffs primary care physician diagnosed Plaintiff with

Attention-Deficit/Hyperactivity Disorder ("ADHD"). (Id. at If 23). During the Fall

semester of 2016, Plaintiff requested accommodations from the

LSU Office of Disability Services. (Id. at K 24). The LSU Office of Disability Services



currently not known to the Plaintiff and are believed to be involved in violating Plaintiffs
Constitutional and Statutory Rights. (Id. at U 21).

                                                  2
        Case 3:19-cv-00114-BAJ-RLB         Document 50   10/30/20 Page 3 of 15




approved Plaintiffs request for the following accommodations: (1) extended time for

exams; and (2) exams in a distraction-reduced environment. (Id. at ^ 25).


       On December 11, 2017, Defendant Dr. Mayank Tyagi informed Plaintiff that

he reported Plaintiff to the LSU Office of Student Advocacy and Accountability

("SAA") for academic misconduct. (Id. at 1| 28). Plaintiff alleges that on

January 1, 2018, he received an email from Dr. Tyagi stating that "he [had] been

referred to SAA with other twelve middle-eastern [sic] students who were caught

cheating on a final exam. (Id. at ^ 29). Plaintiff was cleared from wrongdoing in both

instances. (Id. at H 30). Plaintiff alleges that Dr. Tyagi acted in retaliation because

Plaintiff voiced concern regarding Dr. Tyagfs discriminatory behavior. {Id. at ^ 32.).

Plaintiff specifically claims he was targeted for discrimination and retaliation

because of his national origin. (Id. at ^ 33).

       On or about January 1, 2018, Plaintiff informed the offices of Defendants

Dr. Wornat and Dr. Alexander of the alleged discrimination. (Id. at ^ 34). Plaintiff

did not receive a response from LSU regarding his complaint. (Jri. at ^ 35). On

March 1, 2018, Plaintiff filed a complaint with the U.S. Department of Education,

Office of Civil Rights, alleging discrimination and retaliation based on national origin

and disability by Dr. Tyagi. (Id. at ^ 26). Plaintiff also filed a complaint with the

U.S. Department of Justice, Disability Rights Section, alleging that Defendants

Dr. Tyagi and Ms. Sousa-Heam refused to provide Plaintiff reasonable


accommodations. (Id. at H 36). On April 9, 2018, the U.S. Department of Justice

referred Plaintiffs complaint to the U.S. Department of Education, Office of Civil
           Case 3:19-cv-00114-BAJ-RLB                      Document 50           10/30/20 Page 4 of 15




Rights, which opened an investigation. (Id.).

          On June 20, 2018, Sousa-Hearn reported Plaintiff for academic misconduct.


{Id. at ^ 37). On July 2, 2018, Plaintiff filed a retaliation complaint with the

U.S. Department of Education, Office of Civil Rights, alleging that Defendants

Sousa-Hearn and Ms. Champagne retaliated against him because he sought to secure


his rights as a student with a disability. {Id. at K 38). On July 10, 2018, Champagne

found Plaintiff guilty of violating the LSU Code of Student Conduct due to academic

misconduct. {Id. at ^ 37, 39). Plaintiff appealed Champagne's determinations to a

Hearing Panel, which upheld Champagne's decision. {Id. at ^ 42-43). Plaintiff

appealed the Hearing Panel's decision to the LSU Dean of Students. (Id. at 1[ 44). On

August 8, 2018, the LSU Dean of Students upheld the Hearing Panel's decision.

(M at If 45).

         On October 22, 2018, Plaintiff requested the following additional

accommodations from the LSU Office of Disability Services: (1) extended time for

assignments and projects; and (2) "consideration for attendance."2 (Id. at K 54). The


LSU Office of Disability Services requested additional documentation from Plaintiff.

(Id. at K 55). Plaintiff submitted additional documentation, but the Office of Disability

Services informed Plaintiff that such documentation was insufficient.

{Id. at ^ 56, 57). Plaintiff then appealed his case to the LSU Title IX Coordinator.

{Id. at U 60). The Title IX Coordinator rejected Plaintiffs appeal because Plaintiff

failed to provide additional documentation required for the adjudication of the appeal.




2 Plaintiff failed to define "consideration for attendance." (Doc. 26, ^| 54).

                                                             4
         Case 3:19-cv-00114-BAJ-RLB           Document 50       10/30/20 Page 5 of 15




(Id. at If 60).

        In a recent Status Report filed by Defendants on August 25, 2020, Defendants

reported that the LSU ADA/Title II Coordinator denied Plaintiffs appeal of the LSU

Office of Disability Services' decision to disallow additional accommodations to

Plaintiff. (Doc. 48). Plaintiffs appeal was denied for lack of documentation. (Id.) The

LSU ADA/THle II Coordinator informed Plaintiff that his request may be

reconsidered if Plaintiff provided additional documentation. (Doc. 48). LSU asserts

that Plaintiff has failed to provide the required documentation, and Plaintiff does not

dispute this assertion. (Doc. 48).


           B. Procedural History

        On February 22, 2019, Plaintiff filed suit against the Board of Supervisors of

Louisiana State University and A&M College, F. King Alexander, Chelsie Bickel,

Rachel L. Champagne, Stacia Haynie, Kurt Keppler, Matt Lee, Jonathan Sanders,


Dawn Sousa-Hearn, Mayank Tyagi, Judy Wornat, and Does 1-10. (Doc. 1). On


May 21, 2019, Plaintiff filed a Motion to Amend Complaint. (Doc. 10). The Court

granted Plaintiffs Motion, allowing Plaintiff to amend his Complaint within the time

frames provided in Federal Rule of Civil Procedure 15(a)(l). (Doc. 15).

       On July 5, 2019, several Defendants filed Motions to Dismiss Pursuant to

Federal Rule of Civil Procedure Rule 12(b).3 (Doc. 19, Doc. 20). Plaintiff failed to

timely amend his Complaint, and on August 8, 2019, the Court ordered Plaintiff to




3 Defendants Board of Supervisors of Louisiana State University andA&M College, F. King Alexander,
Chelsie Bickel, Stacia Hayme, Kurt Keppler, Matt Lee, Jonathan Sanders, Dawn Sousa-Heam,
Mayank Tyagi, and Judy Wornat filed Motions to Dismiss. (Doc. 19, Doc. 20).
        Case 3:19-cv-00114-BAJ-RLB       Document 50      10/30/20 Page 6 of 15




file an Amended Complaint by August 15, 2019. (Doc. 24). On August 15, 2019,

Plaintiff filed his First Amended Complaint. (Doc. 26).

      On September 19, 2019, Defendants Board of Supervisors of

Louisiana State University and A&M College, F. King Alexander, Chelsie Bickel,

Stacia Haynie, Kurt Keppler, Matt Lee, Jonathan Sanders, Dawn Sousa-Heam,


Mayank Tyagi, and Judy Wornat filed IVtotions to Dismiss First Amended Complaint

Pursuant to Rule 12(b). (Doc. 30, Doc. 31). The Court denied Defendants' original

Motions to Dismiss (Doc. 19, Doc. 20) as moot. (Doc. 38). On February 21, 2020,


Defendant Rachel L. Champagne filed a Motion to Dismiss Complaint and

First Amended Complaint Pursuant to Rule 12(b)(6). (Doc. 41). Defendants' Motions

to Dismiss are now before the Court. (Doc. 30, Doc. 31, Doc. 41).


II. ANALYSIS

          A. Rule 12(b)(l) Standard

      Defendants argue that the Court lacks subject matter jurisdiction to adjudicate

this case. Federal courts are courts of limited jurisdiction; without jurisdiction

conferred by statute, they lack the power to adjudicate claims."


In re FEMA Trailer Formaldehyde Products Liab. Litig, 668 F.3d 281, 286

(5tli Cir. 2012). Under Rule 12(b)(l), a claim is properly dismissed for lack ofsubject-

matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the claim. Id. (quoting Home Builders Ass'n, Lzc. v. City of Madison,


143 F.3d 1006, 1010 (5th Cir. 1998)). A court should consider a Rule 12(b)(l) attack

before addressing any challenge on the merits of the claims. Id.


      A motion to dismiss under Rule 12(b)(l) is analyzed under the same standard

                                           6
        Case 3:19-cv-00114-BAJ-RLB        Document 50     10/30/20 Page 7 of 15




as a motion to dismiss under Rule 12(b)(6). Benton v. United States,

960 F.2d 19, 21 (5th Cir. 1992). That standard seeks to determine whether "a

complaint . . . contain[s] sufficient factual matter, accepted as true, to 'state a claim


to relief that is plausible on its face/" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). <([F]acial plausibility"

exists "when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."

Id. at 678 (citing Twombly, 550 U.S. at 556). Hence, the complaint need not set out

"detailed factual allegations, but something "more than labels and conclusions, and


a formulate recitation of the elements of a cause of action" is required. Twombly,


550 U.S. at 555. Factual allegations must be enough to raise a right to relief above

the speculative level. Id.


      In reviewing a Rule 12(b)(6) motion, a court must accept all well-pleaded facts

in the complaint as true and- view them in the light most favorable to the plaintiff.

Sonnier v. State Farm Mutual Auto Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007);

Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). In ruling on a Rule 12(b)(l) motion,

however, "the court is permitted to look at evidence in the record beyond simply those


facts alleged in the complaint and its proper attachments."


Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009);

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (holding that a court

ruling on a Rule 12(b)(l) motion may evaluate "(I) the complaint alone, (2) the

complaint supplemented by undisputed facts evidenced in the record, or (3) the



                                           7
           Case 3:19-cv-00114-BAJ-RLB     Document 50     10/30/20 Page 8 of 15




complaint supplemented by undisputed facts plus the court's resolution of disputed

facts").


            B. Rule 12(b)(6) Standard

       Alternatively, Defendants contend that Plaintiffs Amended Complaint must

be dismissed for failure to state an actionable claim. A Rule 12(b)(6) motion to dismiss

tests the sufficiency of the complaint against the legal standard set forth in Rule 8,

which requires a short and plain statement of the claim showing that the pleader is

entitled to relief. Fed. R. Civ. P. 8(a)(2). "To survive a motion to dismiss, a complaint


must contain sufficient factual matter, accepted as true, to 'state a claim to relief that


is plausible on its face/" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Ati. Corp. v. TwomUy, 550 U.S. 544, 570 (2007)). "Determining whether a

complaint states a plausible claim for relief [is] ... a context-specific task that


requires the reviewing court to draw on its judicial experience and common sense."


M at 679.

            C. Discussion

                  i. Section 1983 Claims

                        a. LSU Board of Supervisors

       Plaintiff generally seeks to remedy violations of Plaintiffs rights under . . .

the Fourteenth Amendment, 42 U.S.C. § 1983," but does not provide specific facts to


support such alleged violations. (Doc. 26, ^ 1). The LSU Board of Supervisors seeks

dismissal on the grounds that Plaintiffs claims are barred by the Eleventh

Amendment. (Doc. 31-1).


       Section 1983 only provides a cause of action against a "person," acting under
        Case 3:19-cv-00114-BAJ-RLB          Document 50      10/30/20 Page 9 of 15




color of state law, who deprives another person of any rights, privileges, or


immunities secured by the Constitution and the laws of the United States.

42 U.S.C. § 1983. States and state agencies are not deemed to be a person" for


purposes of § 1983 claims. Hyatt v. Sewell, 197 F. App'x 370 (5th Cir. 2006) (citing

Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)); Bos. v. Tanner,

29 F. Supp. 2d 743, 747 (W.D. La. 1998) ("Based on this analysis and Fifth Circuit

jurisprudence, the court finds that the Board of Supervisors is an arm of the State of

Louisiana and as such, is entitled to the protections of the Eleventh Amendment.");

Peres v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002) (Section 1983

claims against states and state agencies are proscribed due to the


Eleventh Amendment, which renders states immune from suit in federal court). The


LSU Board of Supervisors is not a person under § 1983. Accordingly, Plaintiff fails to

state a plausible claim for relief against the LSU Board of Supervisors under § 1983.

This claim will be dismissed.

                         b. LSU Employees

       A suit against a state official in Ms or her official capacity is not a suit against

the official, but rather is a suit against the official's office. As such, it is no different

than a suit against the State itself. Will v. Michigan Dept. of State Police,

491 U.S. 58, 71 (1989). The doctrine of Ex parte Young, however, provides an

exception to this general rule by allowing plaintiffs to sue state officials for

prospective injunctive relief to end a continuing violation- of federal law.


209 U.S. 123 (1908); see also Meyers ex reL Benzing v. Texas, 410 F.3d 236, 256

(5th Cir. 2005) (stating that [t]he purpose of the doctrine of Ex parte Young is to

                                             9
       Case 3:19-cv-00114-BAJ-RLB        Document 50     10/30/20 Page 10 of 15




allow plaintiffs asserting federal law claims to circumvent the state's sovereign


immunity from suit by suing state officers instead"); Wiggins v. Stone,

570 F. Supp. 1451, 1453 (M.D.La 1983) (stating "it is clear that injunctive relief may

be granted against an official of the state under circumstances where the state itself

is immune from liability"). Even so, Plaintiff has failed to allege facts indicating a

continuing violation of federal law for which he may be entitled to prospective

injunctive relief. As such, Plaintiff fails to state a plausible claim for relief against

the LSU employees under § 1983. This claim will be dismissed.

                ii. Americans with Disabilities Act and Rehabilitation Act
                    Claims

      Plaintiffs Complaint alleges violations of Title II of the Americans with

Disabilities Act and § 504 of the Rehabilitation Act. (Doc. 26). "The ADA is a 'broad

mandate of comprehensive character and sweeping purpose' intended to eliminate


discrimination against disabled individuals, and to integrate them into the economic

and social mainstream of American life/" Frame v. City of Arlingto?z,


657 F.3d 215, 223 (5th Cir. 2011) (en banc) (quoting PGA Tour, Inc. v. Martin,

532 U.S. 661, 675 (2001)). Title II, in particular, focuses on disability discrimination

in the provision of public services. Frame, 657 F.3d at 224. Section 504 of the RA

complements Title II by prohibit [ing] disability discrimination by recipients of

federal funding." Id. "A primary purpose of Title II was to extend the reach of the

Rehabilitation Act to all public entities, regardless of whether or not they receive

federal funds." Wagner v. Texas A & M Univ., 939 F. Supp. 1297, 1309


(S.D. Tex. 1996) (citation omitted).


                                           10
       Case 3:19-cv-00114-BAJ-RLB       Document 50     10/30/20 Page 11 of 15




      These laws are judged under the same legal standards, and the same remedies


are available under both." Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010) (citing

Delano-Pyle v. Victoria Cnty., Tex., 302 F.3d 567, 574 (5th Cir. 2002)). Accordingly,

although this Court focuses primarily on Title II, the Court's analysis is informed by

the Rehabilitation Act, and the Court s holding applies to both statutes. See Frame,

657F.3dat224.

      Because Defendants are entitled to sovereign immunity under the Eleventh


Amendment, the Court turns to whether Congress, in passing Title II, validly

abrogated Eleventh Amendment sovereign immunity in this case. See


Smith v. Bd. of Commissioners of Louisiana Stadium & Exposition Dist.,

372 F. Supp. 3d 431, 448-49 (E.D. La. 2019). The Supreme Court has held that Title

II of the ADA validly abrogates state sovereign immunity under the Fourteenth

Amendment in certain cases." Wells v. Thaler, 460 F. App'x 303, 311 (5th Cir. 2012)

(citing United States v. Georgia, 546 U.S. 151, 159 (2006)).

      In United States v. Georgia, the Supreme Court established a three-part test


to determine whether immunity is validly abrogated in a given case. Wells,

460 F. App'x at 311 (citing Georgia, 546 U.S. at 159). To make this determination, a

court must consider the following on a claim-by-claim basis: (1) which aspects of the

State's alleged conduct violated Title II; (2) to what extent such misconduct also

violated the Fourteenth Amendment; and (3) insofar as such misconduct violated

Title II but did not violate the Fourteenth Amendment, whether Congress's purported

abrogation of sovereign immunity as to that class of conduct is nevertheless valid.




                                          11
        Case 3:19-cv-00114-BAJ-RLB            Document 50       10/30/20 Page 12 of 15




Georgia, 546 U.S. at 159.


        First, the Court will consider which aspects of the State s alleged conduct

violated Title II. Id. [TJhis inquiry is often addressed on motion to dismiss, and thus

phrased in terms of whether the plaintiff sufficiently 'alleged' conduct violating Title

11 and the Fourteenth Amendment." Wells, 460 F. App'x at 311. The alleged Title II

violations in this case relate to the following: (1) failure to provide additional

accommodations to a student with ADHD apart from extended time for exams and


exams in a distraction-reduced environment; (2) discrimination on the basis of


disability; and (3) failure to modify policies, practices, and procedures to avoid

discrimination against a student with disabilities. (Doc. 26, ^ 73).

       In Maples v. University of Texas Medical Branch at Galveston, plaintiff alleged

that her University failed- to accommodate her ADHD in violation of the ADA and RA.

524 F. App'x 93, 93 (5th Cir. 2013). The Maples plaintiff requested accommodations

from the University based on her ADHD. Id. The University granted the Maples

plaintiff extended time for examinations and a "distraction free environment" in


which to take exams. Id. The Fifth Circuit found this accommodation reasonable.4

Id. at 93-94.


       Here, Plaintiff was similarly diagnosed with ADHD. (Doc. 26 at 1[ 23). The

University provided Plaintiff extended time for examinations and a

 distraction-reduced environment in which to take exams. (Id. at ^| 25). As the facts


are virtually equivalent to Maples, this Court finds that the University provided



4 The Fifth Circuit noted that in finding the accommodation reasonable, the court did not determine
whether plaintiff was disabled for purposes of the ADA and RA.

                                                12
       Case 3:19-cv-00114-BAJ-RLB         Document 50      10/30/20 Page 13 of 15




Plaintiff with reasonable accommodations in this case. Not only did the University

provide Plaintiff reasonable accommodations, but the University informed Plaintiff

that it may consider providing Plaintiff additional accommodations if Plaintiff

submitted the required documentation. (Doc. 48). The University reported that

Plaintiff failed to provide the required documentation, and Plaintiff does not dispute

this assertion. (Id.).


       Plaintiff also alleges discrimination based on disability. (Doc. 26, ^ 73). The

only facts Plaintiff asserts regarding discrimination, however, are based on Plaintiffs

national origin. (Id. at ^ 33 ("[Plaintiff] believes that he was targeted for

discrimination and retaliation because of his national-origin (middle-eastern).")).


Alleged discrimination based on national origin does not fall under the ADA.

       Finally, Plaintiff alleges that the University failed to modify policies, practices,

and procedures to avoid discrimination against a student with disabilities.

(Doc. 26, 1[ 73). Plaintiffs own Complaint, however, describes a number of policies,

practices, and procedures in place to avoid discrimination against a student with


disabilities. (Doc. 26, If 24, 25,34, 40, 42, 43, 44, 45, 46, 47, 55, 57, 59, 60). The Court

finds this claim to be without merit.

       Because Plaintiff has not identified state conduct which violated Title II of the

ADA, this Court will not proceed to the second prong of the Georgia test to determine

whether Defendants actions violated the Fourteenth Amendment. See


United States v. Georgia, 546 U.S. 151, 159 (2006). Plaintiff has failed to state a

plausible claim for relief under the ADA or RA. Plaintiffs ADA and RA claims will be



                                            13
         Case 3:19-cv-00114-BAJ-RLB              Document 50         10/30/20 Page 14 of 15




dismissed.


                   iii. Breach of Contract Claim

        Plaintiff alleges that Defendants breached a contract between Plaintiff and

Defendants by failing to comply with LSU Policy Statement 26 and LSU Permanent

Memorandum 55.5 (Doc. 26, K 86, 88, 89). In


van, Heerden v. Bd. of Sup'rs of La. State Univ. &Agr. &Mech. Coll., this Court found


that LSU Policy Statements did- not form part of plaintiffs contract with the

University. No. 3:10-CV-155-JJB-CN, 2011 WL 5008410, at *13

(M.D. La. Oct. 20, 2011). This Court noted, Louisiana jurisprudence on the non-


contractual nature of faculty handbooks and university policies confirms this

conclusion." Id. (citing Stanton v. Tulane Univ., 777 So. 2d 1242


(La. App. 4th Cir. 2001)). Accordingly, LSU Policy Statement 26 and

Permanent Memorandum 55 do not form a contract between Plaintiff and


Defendants. Plaintiffs breach of contract claim has no merit and will be dismissed.

III. CONCLUSION

        Accordingly,

        IT IS ORDERED that Defendants' Motions to Dismiss

First Amended Complaint (Doc. 30, Doc. 31, Doc. 41) are GRANTED.

        IT IS FURTHER ORDERED that Plaintiffs claims against Defendants

F. King Alexander, Chelsie Bickel, Stacia Haynie, Kurt Keppler, Matt Lee,

Jonathan Sanders, Dawn Sousa-Hearn, Mayank Tyagi, and Judy Wornat,




  LSU Policy Statement 26 describes the University's policy on disability service, duties, and compliance.
LSU Permanent Memorandum 55 describes the University's equal opportunity policy.

                                                    14
       Case 3:19-cv-00114-BAJ-RLB         Document 50   10/30/20 Page 15 of 15




Board of Supervisors of Louisiana State University and A&M College, and

Rachel L. Champagne are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff show cause, in writing, within

ten days of the issuance of this Ruling and Order, why a final judgment dismissing

all claims against "Does 1 to 10, "individuals currently not known to [] Plaintiff,"

should not be entered. (Doc. 26, ^ 21).




                                                            1C
                              Baton Rouge, Louisiana, this ' day of October, 2020




                                            f^-    a.
                                          JUDGE BRIA^ A. JACKSON
                                          UNITED STATE^DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                           15
